Citation Nr: 0707562	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  99-06 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for headaches, 
including as due to an undiagnosed illness from Persian Gulf 
War service.

2.  Entitlement to service connection for joint pain, 
including as due to an undiagnosed illness from Persian Gulf 
War service.

3.  Entitlement to service connection for muscle pain, 
including as due to an undiagnosed illness from Persian Gulf 
War service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and her spouse
ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to 
November 1987, and from November 1990 to April 1991, 
including a period of service in Southwest Asia from November 
1990 to April 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1998 RO decision.  The veteran 
testified before two different Veterans Law Judges of the 
Board in separate hearings before the Board in September 2004 
and April 2005.  (The second hearing was conducted because of 
problems with transcription of the initial Board hearing.)  
The Veterans Law Judges presiding at the hearings must 
participate in the decisions on the claims.  38 C.F.R. § 
20.707 (2006).  Therefore, the appeal is being decided by a 
panel of three Veterans Law Judges, including the Judges who 
presided at the hearings held in September 2004 and April 
2005.  The Board remanded the case in July 2005.

The veteran's appeal also had included claims for service 
connection for a skin disability, for a gastrointestinal 
disability, and for hair loss.  The Board had remanded these 
issues in its July 2005 decision.  But in September 2006, the 
RO awarded service connection for atopic dermatitis/eczema 
and for alopecia areata.  The RO also noted that the veteran 
had already withdrawn his appeal of the claim for service 
connection for a gastrointestinal disability (irritable bowel 
syndrome).  Therefore, these issues are no longer before the 
Board in this appeal.  


FINDINGS OF FACT

1.  The veteran's active service included a period of service 
in Southwest Asia during the Persian Gulf War from November 
1990 to April 1991.

2.  The veteran's reported headaches were first manifested 
within one year after separation from service, but they were 
not to a compensable degree until several years after 
service.

3.  The veteran's reported muscle pains are not due to any 
clinical diagnosis, but they have not been manifested to a 
compensable degree, and they have not been objectively 
observed by an examining doctor.

4.   Joint pain has been manifest to a compensable degree 
since service.

CONCLUSIONS OF LAW

1.  Migraine headaches were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.317 (2006); 71 Fed. Reg. 75,669 (Dec. 18, 2006).

2.  Joint pains may be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.317, 4.71a (2006); 71 Fed. Reg. 75,669 (Dec. 18, 2006).

3.  Muscle pains were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 
(2006); 71 Fed. Reg. 75,669 (Dec. 18, 2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in January 2002 (re-mailed in 
December 2002), and November 2005; a rating decision in 
September 1998; a statement of the case in October 1998; and 
supplemental statements of the case in November 1999, May 
2003, February 2004, and September 2006.  The above documents 
discussed specific types of evidence, the applicable legal 
requirements, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  The RO's 
initial adjudication in September 1998 preceded the enactment 
of VA's duties to notify discussed above.  See 38 U.S.C.A. §§ 
5103, 5103A, 5107; 38 C.F.R. § 3.159.  Nevertheless, VA has 
made all efforts to notify and to assist the appellant with 
regard to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of any of the notices sent 
prior to the RO's initial adjudication (the September 1998 
rating decision) or even the final adjudication (the 
September 2006 supplemental statement of the case) is 
harmless.  The Board finds that even if there is any defect 
with regard to the timing or content of any of the notices 
sent prior to the RO's initial adjudication, that defect is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  VA effectively complied with all of the 
required elements under its duty to notify claimants prior to 
the last adjudication here (the September 2006 supplemental 
statement of the case).  In addition, in the September 2006 
supplemental statement of the case, the RO provided 
additional correspondence to satisfy the requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Indeed, the appellant has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine), on remand, --
 Vet. App. --, No. 02-1077, 2006 WL 3740614 at 4-5 (Dec. 21, 
2006) (discussing Board's ability to consider "harmless 
error"); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); cf. Locklear v. Nicholson, 20 Vet. App. 410, 415-16 
(2006) (duty to notify does not extend in perpetuity or 
impose duty on VA to provide notice on receipt of every piece 
of evidence or information).  Thus, VA satisfied its duty to 
notify the appellant.  

Also, VA has obtained all relevant, identified, and available 
evidence needed for adjudication of the claim and has 
notified the appellant of any evidence that could not be 
obtained.  VA ha also examined the veteran several times.  
Thus, VA has satisfied both the notice and duty to assist 
provisions of the law.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for disability shown after service, when all of 
the evidence, including that pertinent to service, shows that 
it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

For certain chronic disorders, including arthritis and 
organic diseases of the nervous system, service connection 
may be granted if the disease is manifest to a compensable 
degree within one year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 309, 314 
(1993).  To establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Thus, 
one of the requirements for service connection is competent 
evidence that a claimed disability currently exists.  See 
Degmetich, supra; Brammer, supra.  The determination is based 
on analysis of all the evidence and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper and lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4, not later than December 31, 2011.  See 71 Fed. 
Reg. 75,669 (Dec. 18, 2006).  By history, physical 
examination, and laboratory tests, the disability cannot be 
attributed to any known clinical diagnosis.  There must be 
objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 
six-month period of chronicity.  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia Theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  If signs or symptoms have been medically attributed 
to a diagnosed (rather than undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply.  
VAOPGCPREC 8-98 (Aug. 3, 1998) (cited at 63 Fed. Reg. 56,703 
(Oct. 22, 1998).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A § 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i).  For purposes of this section, the term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).

For purposes of this section, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

Headaches

The veteran testified in April 2005 that she developed 
headaches shortly after her separation from service.  Her 
husband also testified that she had sought hospital treatment 
for headaches and that he had also treated her on multiple 
occasions because of his training and work as a paramedic.  
Earlier, in April 1999, she had also testified before the RO 
that she may have been exposed to exploded chemicals during 
her service in the Persian Gulf War.  She testified then that 
she had developed headaches within one year of service.  

The veteran's service medical records do not reflect any 
complaints for headaches.  On her April 1991 separation 
examination, her head and neurologic system were clinically 
normal.  On the accompanying medical history report, she 
denied having had frequent or severe headache.

On hospital treatment in July 1991 for an infection, it was 
noted that the veteran was negative for headaches.  

Private medical records from May 1992 reflect that she had 
had sudden onset of headaches the prior evening; these were 
associated with an acute viral infection and pharyngitis.  

In March 1993, she complained of headaches; at the time, 
there was a question of acute bronchitis versus influenza.

According to a March 1999 letter from a non-VA doctor of 
osteopathy, he had treated the veteran since March 1996 for 
various symptoms, including headaches.  He stated that the 
veteran strongly felt that these symptoms were directly 
related to her service in the Persian Gulf War.  He noted 
that the veteran reported being essentially symptom-free 
prior to her service in the Persian Gulf War, and he 
indicated that there was "therefore some question as to 
whether her symptoms may be directly related to the conflict 
at that time and any noxious agents that she may have been 
exposed to thereof."  He also mentioned that there was 
"some suggestion that some unknown entity regarding the 
onset, duration, and severity" of these symptoms.

On VA neurological disorders in May 1998, the veteran 
reported that headaches had become a problem in early 1992 
and that they had started after leaving the Persian Gulf.  
Since 1996, the headaches had increased in frequency and 
severity.  They occurred about once per week and lasted the 
full day or as long as two or three days.  She described the 
severe headaches as excruciating, with effects on light 
sensitivity and her ability to function for several days.  
She also reported associated nausea.  On objective 
examination, she had a mild headache, and her eyes appeared a 
little uncomfortable and light-sensitive.  Neurologic 
examination was otherwise normal.  The diagnosis was migraine 
headaches that began several months after presence in the 
Persian Gulf War.  

A July 2005 CT scan of the head showed no evidence of an 
acute intracranial process.

On neurological disorders examination for VA in November 
2005, the examiner noted the veteran's account that she had 
developed headaches after returning from the Gulf War, as 
well as her testimony from an April 2005 hearing before the 
Board regarding onset of headaches "shortly after return."  
The examiner also noted that there were indications that she 
had been suffering from these headaches through the present 
time.  She had testified that her headaches lasted from an 
hour to three or four days, with light and sound sensitivity.  
The headaches now occurred weekly to twice per week.  In 
addition to the sensitivity, they were pounding and produced 
vomiting.  She had sought hospital treatment for relief on 
two occasions.  The diagnosis was migraine headaches with 
intermittent frequency and intensity requiring Imitrex.  The 
examiner also stated, "Although there is no indication that 
she had migraine headaches during her service time, it 
appears from her history that they occurred shortly after 
returning from the Gulf war and therefore would be fall into 
the category of service connection." 

Recent VA treatment records also reflect that the veteran has 
been diagnosed as having had migraine headaches in the last 
few years, such as in November 2005 and January 2006.  In 
December 2005, it was noted that she had migraine headaches 
by history but with more frequency in the last three months.  
On several occasions, she denied having current headaches, 
such as in December 2005 and July 2006.  

Thus, the evidence shows that the veteran has a diagnosed 
illness of migraine headaches.  Therefore, service connection 
is not available under the laws for presumptive service 
connection for disability due to undiagnosed illness under 
38 U.S.C.A. § 1117 or 38 C.F.R. § 3.317.

However, presumptive service connection may also be available 
for organic diseases of the nervous system that are 
manifested to a compensable degree within one year after 
separation from service.  38 C.F.R. § 3.309(a).  Indeed, VA 
regulations classify migraine headaches as an organic disease 
of the nervous system.  38 C.F.R. § 4.124a, Diagnostic Code 
(DC) 8100 (2006).

But there is an additional requirement for this type of 
presumptive service connection.  The migraine headaches would 
have to have been manifested to at least a compensable degree 
(that is, at the 10 percent disability rating level) within 
that one year after separation from service.  Under the 
relevant diagnostic criteria, to be compensable, migraine 
headaches must occur with characteristic prostrating attacks 
averaging one in two months over the last several months.  
38 C.F.R. § 4.124a, DC 8100.  In this case, the evidence does 
not show the required compensable manifestations within that 
year after separation from service.  Instead, she was 
negative for headaches several months after service, 
according to a non-VA medical record, and only two episodes 
of headaches in 1992 and 1993 were noted in other non-VA 
medical records.  By the veteran's own account, the frequency 
and intensity of the headaches did not increase until 1996, 
but that is well after the first year after separation from 
service.  The Board is mindful of the examinations that 
diagnosed migraine headaches as having started several months 
after separation from service.  But the Board must balance 
these general diagnoses with the more specific 
contemporaneous treatment records that set forth at least 
some chronology of the veteran's headaches.  Those records 
reflect evidence of occasional headaches, certainly not to a 
characteristically prostrating degree that averaged one 
attack in two months over a period of several months.  See 
38 C.F.R. § 4.124a, DC 8100.  Regrettably, even if manifested 
within the year after separation from service, the veteran's 
headaches did not rise to compensable degree within that 
year.  Therefore, service connection may not be presumed on 
this basis either.

In sum, the weight of the evidence demonstrates that the 
veteran has been clinically diagnosed with migraine headaches 
that were first manifested to a compensable degree several 
years after service.  Service connection is not warranted 
either on a direct basis or on a presumptive basis.  As the 
preponderance of the evidence is against the claim, the 
"benefit-of-the-doubt" rule does not apply, and the Board 
will deny the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Muscle and joint pains
 
The veteran testified in April 2005 about her joint and 
muscle pains.  She contends that the pains started around 
1992.  Earlier, in April 1999, she had also testified before 
the RO that she may have been exposed to exploded chemicals 
during her service in the Persian Gulf War.  She also 
testified then that these pains had started "a couple of 
years" after service.    

The veteran's service medical records do not reflect any 
complaints for muscle or joint pains.  On her April 1991 
separation examination, her extremities were clinically 
normal.  On the accompanying medical history report, she 
denied having had any joint swelling or pains.

Private medical records from May 1992 reflect that she had 
had sudden onset of diffuse myalgias the prior evening; these 
were associated with an acute viral infection and 
pharyngitis.  In March 1993, she complained of a slightly 
stiff neck, bodyaches, muscle aches, and arthralgias; at the 
time, there was a question of acute bronchitis versus 
influenza.

According to a March 1999 letter from a non-VA doctor of 
osteopathy, he had treated the veteran since March 1996 for 
various symptoms, including joint pain that primarily 
involved the major joints, knees, ankles, elbows, and wrists.  
He stated that the veteran strongly felt that these symptoms 
were directly related to her service in the Persian Gulf War.  
He noted that the veteran reported being essentially symptom-
free prior to her service in the Persian Gulf War, and he 
indicated that there was "therefore some question as to 
whether her symptoms may be directly related to the conflict 
at that time and any noxious agents that she may have been 
exposed to thereof."  He also mentioned that there was 
"some suggestion that some unknown entity regarding the 
onset, duration, and severity" of these symptoms.

On VA joints examination in May 1998, the veteran reported 
having had bilateral knee, ankle, and hip joint pains for "a 
couple of years now."  However, the examination and X-rays 
showed no abnormality of her hips, knees, or ankles.  There 
was no indication of any tenderness, swelling, deformity, 
objective evidence of pain on motion, or limitation of 
motion.  

Various VA medical records include assessments of global 
joint and muscle pains status post "Gulf War I."  Records 
from 2003 reflect the veteran's report that these pains were 
becoming incapacitating.

According to a December 2004 VA progress note, the veteran 
apparently had been treated at an emergency room in the last 
few weeks for an injured right hand.  

On muscles and joints examination for VA in November 2005, 
the veteran described knee and ankle stiffness, with popping 
of her ankles, elbows, and knuckles to relieve pain.  She 
also reported intermittent trouble lifting her arms and 
occasional ankle and wrist swelling.  The examiner noted the 
veteran's testimony from an April 2005 hearing before the 
Board regarding onset of joint and muscle symptoms six to 12 
moths after separation from service.  Objectively, there was 
some slight tenderness involving the left knee, but she had 
no other joint swelling, tenderness, or inflammation.  She 
had full active range of motion of her upper extremities.  
Her knees flexed to 103 degrees and extended to 0 degrees, 
bilaterally.  However, when squatting and standing up, her 
knees popped.  Ankle dorsiflexion and plantar flexion caused 
discomfort.  Achilles reflexes were absent.  Testing also 
revealed positive findings for rheumatoid factor, which was 
highly suggestive for rheumatoid arthritis, but which was not 
diagnostic for this condition since such positive findings 
also appeared in a small percentage of healthy individuals 
and in some patients with other disorders.  The impressions 
were (1) myalgias without definitive diagnosis of muscle 
wasting, weakness, inflammation, or other definitive 
diagnosis; and (2) arthralgias without swelling, effusion, 
limitation of motion, ligamentous weakness, or evidence of 
arthritis.  Further, the examining VA doctor opined that 
"without complaints on return from the Gulf War and without 
evidence that any definitive diagnosis has been made for her 
subjective complaints, and without objective findings on 
examination, that no definitive diagnosis can be made for her 
muscle or joint myalgias and arthralgias.  

It is true that the recent VA examination did not yield a 
definitive diagnosis for the veteran's muscle and joint 
complaints.  The examiner did specifically report abnormal 
findings including pain.  (Pain, of course, is an 
"objective" component of a section 3.317 illness.)   It is 
also correct to note that the examiner's report was not 
entirely free of ambiguity, but this imprecision is 
inevitably a necessary element in assessing the etiology of 
an "undiagnosed illness."  Inasmuch as limitation of motion 
of a major joint was found, it would appear that analogous 
application of 38 C.F.R. § 4.71a, Diagnostic Code 5003 would 
not be inappropriate.  Therefore,  coupled with the specific 
finding of arthralgia,  service connection is presumptively 
in order for joint pain under the provisions of 38 U.S.C.A. 
§ 1117 and § 38 C.F.R. § 3.317.  

Although myalgia has been found, no manifestations have been 
identified which would support a compensable rating under the 
specific diagnostic codes set forth at 38 C.F.R. § 4.73.  
Accordingly, presumptive service connection pursuant to  
38 U.S.C.A. § 1117 and § 38 C.F.R. § 3.317 for myalgia or 
muscle pain is denied.  
	

	(CONTINUED ON NEXT PAGE)











ORDER

1.  Service connection for migraine headaches, including as 
due to undiagnosed illness from Persian Gulf War service, is 
denied.

2.  Service connection for joint pain, including as due to 
undiagnosed illness from Persian Gulf War service, is 
granted.

3.  Service connection for muscle pains, including as due to 
undiagnosed illness from Persian Gulf War service, is denied.


______________________________	
	____________________________
	 Deborah W. Singleton				     Steven L. 
Cohn
             Veterans Law Judge				 Veterans 
Law Judge
       Board of Veterans' Appeals			      Board of 
Veterans' Appeals


_________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


